Citation Nr: 9927674	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin condition on 
a direct basis and as secondary to exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971.  This appeal arises from an October 1997 rating 
decision of the White River Junction, Vermont, regional 
office (RO) which denied service connection for hypertension 
and chloracne.  As he subsequently indicated that he was 
seeking service connection for a skin condition and not 
specifically chloracne, the issue has been re-characterized 
on the title page of this decision to reflect the veteran's 
intended claim.

The Board of Veterans' Appeals (Board) observes that the 
veteran's claim seeking service connection for a skin 
condition due to Agent Orange exposure was originally 
received in May 1980 and denied by an August 1980 rating 
decision.  Since that time, a United States District Court 
voided all benefit denials under 
38 C.F.R. § 3.311a, the "dioxin" (Agent Orange) regulation, 
which was promulgated under the "Dioxin and Radiation 
Exposure Compensation Standards Act," 38 U.S.C.A. § 1154(a) 
(West 1991), and remanded those cases to the Department of 
Veterans Affairs (VA) for revision of the regulation in 
accordance with the ruling of the Court.  See Nehmer v. 
United States Veterans Administration, 712 F. Supp. 1404 
(N.D. Cal., May 2, 1989).  Final regulations were promulgated 
by VA in February 1994.  Accordingly, this matter has been 
considered on a de novo basis.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having hypertension.

2.  There is no competent medical evidence linking the 
veteran's diagnosed hypertension with his military service.

3.  The veteran's claim for service connection for 
hypertension is not plausible.

4.  The veteran had active military service in Vietnam during 
the Vietnam era.

5.  The evidence of record shows that the veteran was treated 
for a skin condition in 1972, that he was diagnosed as having 
tinea versicolor in 1980, and he presently suffers from the 
same.

6.  Noting that he had a long history of tinea versicolor, a 
VA examiner opined that the veteran may have had tinea 
versicolor during his military service.

7.  The veteran has not been diagnosed with any disorder 
recognized by VA as being etiologically related to exposure 
to herbicide agents used in Vietnam.

8.  There is no competent medical evidence linking the 
veteran's tinea versicolor with his alleged exposure to 
herbicide agents used in Vietnam.

9.  The veteran's claim for service connection for a skin 
condition as secondary to exposure to herbicide agents is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Tinea versicolor was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  The claim of entitlement to service connection for a skin 
condition as secondary to exposure to herbicide agents is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment and discharge examinations indicated 
that his heart was normal.  His blood pressure was 136/82 at 
his enlistment and 118/82 at his discharge.  With the 
exception of a four-inch appendectomy scar, his skin was also 
reported as normal.  Service medical records contain no 
reference to complaints, treatment, or diagnosis of 
hypertension or tinea versicolor.

In May 1980, the veteran filed a claim for service connection 
for multiple disabilities including a skin condition.  He 
stated he had sought outpatient treatment at the White River 
Junction VA Medical Center (VAMC).  He also indicated that he 
had been receiving treatment for his skin problem through a 
Dr. Judd since 1972.  In this regard, the veteran submitted a 
prescription order from Dr. Judd dated in June 1972 for 
several medications that were to be applied to the "affected 
skin."  The refill order indicated "life."

Medical records from the White River Junction VAMC show that 
the veteran underwent an examination for Agent Orange 
exposure in May 1980.  The history of his alleged exposure 
was discussed in detail.  Notably, he stated that he had been 
suffering from a skin rash since getting out of service.  He 
said the rash was chronic and recurring.  There were pale 
pink papular confluent eruptions on the chest wall.  His 
blood pressure was 140/90.  He was referred to the 
dermatology clinic.  

During a July 1980 evaluation by the dermatology clinic, the 
veteran complained of a brownish macular rash over his trunk, 
groin, and upper extremities.  He said he had been suffering 
from the rash since 1970, and that it would flare-up on hot 
days.  There were discrete brownish macules in clusters, 
singly, and confluent areas over the trunk.  The assessment 
was tinea versicolor.

In August 1980, the veteran was afforded a VA general medical 
examination.  His history of skin problems and the findings 
of the July 1980 dermatology examination were referenced.  
Similar skin symptoms were noted on examination.  His heart 
was normal and his blood pressure was 150/80.  There were no 
findings pertaining to hypertension.  The diagnosis, in 
pertinent part, was tinea versicolor.

By a rating action dated in August 1980, service connection 
for a skin condition as secondary to herbicide exposure was 
denied.  The RO concluded that the veteran's diagnosed tinea 
versicolor was not attributable to his claimed exposure to 
Agent Orange.

In July 1997, the veteran filed a claim for service 
connection for a heart condition.  He said blood pressure 
readings taken inservice were high on several occasions.  He 
indicated high blood pressure readings were also recorded by 
VA in 1978, and that he had been taking blood pressure 
medication since 1995.  He reported receiving treatment for 
his hypertension through the White River Junction VAMC.  The 
veteran also argued that service connection was warranted for 
a skin condition, to include chloracne, due to his exposure 
to Agent Orange.  He said his history of treatment for his 
skin problems was well documented in his VA records.

In a letter dated in August 1997, the RO advised the veteran 
that he needed to submit evidence showing either a diagnosis 
of a chronic heart disorder or hypertension within one year 
of his discharge from service.  He was also told to submit 
evidence that he had been diagnosed as having chloracne 
within one year of leaving Vietnam.

By a rating action dated in October 1997, service connection 
for hypertension and chloracne was denied.  The RO determined 
there was no record of treatment for hypertension or 
chloracne in service or within the applicable presumptive 
periods.  Moreover, the RO found there was no evidence that 
the veteran had a current diagnosis of chloracne.

Medical records from the White River Junction VAMC dated from 
May 1980 to April 1998 were associated with the claims 
folder.  A treatment note dated in May 1994 indicated that 
the veteran had been recently diagnosed as having 
"borderline hypertension."  He reported that his blood 
pressure had been climbing over the past several years.  He 
was diagnosed as having hypertension in November 1994 and 
started on hydrochlorothiazide.  Subsequent treatment records 
indicated that he was also placed on a diet and exercise 
program to help in lowering his high blood pressure.  The 
etiology of the veteran's hypertension was not discussed.  
Similarly, while he received periodic evaluations of his 
tinea versicolor and references were made to him suffering 
from his skin problem since 1971, there were no findings that 
related the veteran's tinea versicolor to his military 
service.  

In April 1998, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  He maintained that he 
had high blood pressure readings in service.  He said similar 
findings were made shortly after his discharge.  He denied 
undergoing any inservice evaluations for high blood pressure 
or being diagnosed as having hypertension at that time.  With 
regard to his skin condition, the veteran described having 
small brown spots that would appear on his chest, back, arms, 
and groin.  He said the condition worsened during warm 
weather, and that, during those periods, the affected areas 
would become red and splotchy.  He indicated his wife first 
noticed his skin condition upon his return from Vietnam.  The 
veteran stated that it continued to bother him throughout the 
remainder of his service.  However, he testified that he did 
not seek treatment for his skin problem until after his 
discharge.  While records from his treating physician were 
unobtainable due to the physician's death many years ago, the 
veteran was able to produce a copy of a prescription note 
dated in June 1972.  He said his skin condition had been 
followed by VA since 1980.  He reported being stationed in 
areas that had been sprayed with a defoliant he believed now 
was Agent Orange.  He denied ever being diagnosed as having 
chloracne.

A letter was received from the veteran's wife in May 1998.  
She stated she had been married to the veteran prior to his 
being sent to Vietnam, and that he did not have a rash at 
that time.  However, upon his return from Vietnam, she 
indicated he had a rash on parts of his chest.  She said she 
asked him to have it checked, but that he did not do so until 
after his discharge.  She stated the rash had continuously 
bothered the veteran since his military service.

The veteran was afforded a VA dermatology examination in 
August 1998.  He stated his skin problem initially manifested 
shortly after his return from Vietnam in March 1970.  He said 
he sought treatment for his skin condition through Dr. Judd 
in 1972 and was prescribed sodium sulfate and alcohol.  He 
indicated that this treatment helped for a few years.  He 
maintained the condition had grown progressively worse over 
the years.  The history of his alleged exposure to Agent 
Orange was discussed.  On examination, there were 
hyperpigmented papules profusely over his upper chest, upper 
back, and upper arms.  There was no ulceration, exfoliation, 
or crusting.  A scraping of the rash was performed and was 
examined under the microscope using KOH.  The diagnosis was 
tinea versicolor.  

The examiner indicated that tinea versicolor was a common 
rash caused by the overgrowth of the normal yeast flora that 
live on the surface of the skin.  In this regard, she opined 
that the veteran "may have had" this condition while in 
service, but that she could not be sure because there was no 
record of it at that time.  She observed that it was obvious 
from his history that the veteran had been suffering from 
tinea versicolor for some time.  Nevertheless, the examiner 
stated that she did not believe this condition was in any way 
related to his service in Vietnam or possible exposure to 
Agent Orange.  She said tinea versicolor tended to come out 
in the summertime when the weather was warm and there was a 
great deal of sweating.

In October 1998, the hearing officer denied service 
connection for hypertension.  He found there was no evidence 
showing that hypertension had been diagnosed inservice or 
within one year of the veteran's discharge.  He said the 
first evidence of treatment for hypertension was not until 
1994.  Moreover, the hearing officer determined there was no 
evidence establishing a causal relationship between the 
veteran's military service and his diagnosed hypertension.  
Service connection was also denied for chloracne as secondary 
to herbicide exposure.  The hearing officer held that the 
veteran had not been diagnosed as having chloracne, and that 
his diagnosed tinea versicolor was not a condition that was 
presumed to be caused by Agent Orange exposure.  A 
supplemental statement of the case was sent to the veteran in 
October 1998.

In a statement received in May 1999, the veteran's 
representative argued that service connection for a skin 
condition was clearly warranted.  The representative 
contended that the evidence of record documented continuity 
of treatment for a skin condition since 1972.  He noted that 
the veteran's wife had submitted a statement indicating that 
the skin rash first manifested inservice.  Finally, he 
pointed out that the VA examiner had linked the veteran's 
tinea versicolor to his military service.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war, and cardiovascular disease to 
include hypertension becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).


A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 
38 C.F.R. §3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A.  Hypertension 

The key question here centers on the relationship of the 
current hypertension disability with military service.  Such 
a relationship is not susceptible to informed lay 
observation, and, thus, for there to be credible evidence of 
such a relationship, competent medical evidence is required.  
The veteran has submitted no medical evidence linking his 
currently diagnosed hypertensive disorder to his military 
service.  Indeed, the medical evidence that is contained in 
the claims file suggests otherwise.  The first manifestation 
of an elevated blood pressure reading was not shown until 
1994.  

The Board notes that the veteran gave a history of having 
elevated blood pressure readings in service.  However, the 
veteran indicated that he did not undergo any evaluations for 
high blood pressure in service.  He also denies being 
diagnosed as having hypertension in service or for many years 
thereafter.   In other words, the presence of a chronic 
disability in service was not shown.


Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Here, the connection of the veteran's present 
symptoms -high blood pressure- to service is a relationship 
that requires a medical opinion, and such an opinion is also 
required to connect the veteran's present hypertension to the 
alleged high blood pressure readings the veteran asserts he 
has had since his discharge.  See Savage v. Gober; see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 
Vet. App. 465 (1994).  No such medical evidence has been 
submitted in this case.

B.  Skin Condition on a Direct Basis

At the outset, the Board notes that the veteran's claim for 
service connection for a skin condition on a direct basis is 
"well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court held that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  It is the Board's 
responsibility to weigh the evidence.  The Board also has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

In this case, the veteran's service medical records contain 
no reference to complaints, treatment, or diagnosis of a skin 
condition to include tinea versicolor.  However, the veteran 
has testified that his present tinea versicolor first 
manifested in 1970.  His wife has made a similar allegation.  
The prescription from Dr. Judd dated in June 1972, 
approximately one year after discharge, shows that the 
veteran received treatment for a skin problem.  Treatment 
records from the White River Junction VAMC reveal that he has 
received periodic evaluations for tinea versicolor since 
1980.  Finally, a VA examiner opined that it was possible 
that the veteran suffered from tinea versicolor during his 
military service.

In sum, the Board finds that the medical evidence of record 
tends to link the veteran's currently diagnosed tinea 
versicolor to symptoms he claims to have experienced during 
his military service.  Specifically, reflecting on the 
veteran's long-standing history of tinea versicolor and the 
nature of the condition itself, a VA examiner has determined 
that the veteran may have had tinea versicolor in service.  
There is no evidence that contradicts this opinion.  
Therefore, although the evidence is not conclusive, the Board 
is satisfied that the balance of the evidence warrants a 
grant of service connection based on these facts.

C.  Skin Condition as Secondary to Exposure to Herbicide 
Agents

The veteran has also argued that his skin condition was 
caused by his exposure to Agent Orange during service. In 
that respect, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1998) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1998) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a) (1998).


A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  [Emphasis added].

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."  Note 2 of 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), however, 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994); See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  However, where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999) 
("neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)").  The medical record 
indicates that the veteran has been diagnosed as having tinea 
versicolor.  Tinea versicolor is not among the conditions 
listed in the governing regulation.  

Further, the Secretary of the VA formally announced in the 
Federal Register, on August 8, 1996, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  61 Fed.Reg. 41442-41449 
(1996); see also 61 Fed.Reg. 41,442-41,449 (1996) and 59 
Fed.Reg. 341-346 (1994).  Accordingly, under the law, the 
veteran is not entitled to a presumption that his diagnosed 
tinea versicolor is etiologically related to exposure to 
herbicide agents used in Vietnam.  Moreover, because the 
veteran does not have one of the diseases listed in the above 
regulation, even the presumption of exposure to Agent Orange 
or other herbicide is not available to him.  Without the 
benefit of presumptive service connection, he is obligated to 
submit an otherwise well-grounded claim.

The Board notes that VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.20b previously contained a more liberal 
interpretation of the presumption of exposure, stating that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to an 
herbicide agent."  However, that M21-1 provision has been 
revised in order to conform with the McCartt decision, and 
the more liberal presumption is no longer available to 
establish exposure.  The Board notes, however, that the 
veteran has contended within his original claim that he was 
exposed to Agent Orange in service and solely for purposes of 
determining the well-groundedness of his claim, these 
contentions will be considered credible by the Board.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion).

Nevertheless, even conceding for this limited purpose that 
the veteran experienced exposure to herbicide agents in 
service, the Board again notes that there is no credible 
evidence of record indicating that the veteran has any of the 
conditions specified within 38 C.F.R. § 3.309(e).  Under the 
present law, the veteran is not entitled to a presumption 
that his diagnosed tinea versicolor is etiologically related 
to exposure to herbicide agents used in Vietnam.  Further, 
having carefully reviewed the entire record, even conceding 
exposure to herbicide agents, the Board finds that there is 
no medical evidence of record suggesting a connection between 
exposure to herbicide agents and the veteran's diagnosed 
tinea versicolor.  The veteran is not a medical expert and, 
for that reason, he is not competent to express an 
authoritative opinion regarding any medical causation or 
diagnosis of his condition.  See Espiritu; see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

In sum, as there is no medical evidence establishing an 
etiological relationship between the diagnosed tinea 
versicolor and his exposure to herbicide agents in service, 
the veteran has not submitted a well-grounded claim of 
service connection.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for tinea versicolor is 
granted.

Entitlement to service connection for a skin condition as 
secondary to exposure to herbicide agents is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

